J-A18030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES E. GREEN                           :
                                               :
                       Appellant               :   No. 931 WDA 2021

           Appeal from the Judgment of Sentence Entered June 9, 2021
               In the Court of Common Pleas of Allegheny County
                   Criminal Division at CP-02-CR-0004680-2020


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY MURRAY, J.:                          FILED: SEPTEMBER 7, 2022

        Charles E. Green (Appellant) appeals from the judgment of sentence

entered following his convictions, after a stipulated bench trial, of Driving

Under the Influence (DUI) (Controlled Substance or Metabolite), DUI

(Controlled Substance Impaired Ability), and sun screening and other

materials prohibited.1 After careful review, we affirm.

        The trial court summarized the relevant facts underlying this appeal as

follows:

        [O]n March 4, 2020, Trooper Matthew Shiner with the
        Pennsylvania State Police was patrolling southbound traffic at a
        crossover on I-279. Trooper Shiner credibly testified that he
        witnessed a beige Chevrolet Impala with tint on the windows that
        was “not factory window tint[, and] dark enough where [he] was
        unable to see any occupants within the vehicle.” [N.T., 6/3/19,
        at 5.] As a result, the trooper initiated a traffic stop. Trooper
____________________________________________


1   75 Pa.C.S.A. §§ 3802(d)(1) & (2), 4524(e)(1).
J-A18030-22


      Shiner further testified that after stopping the vehicle, he was able
      to confirm that the window tint was dark enough that he was
      unable to see inside the vehicle. [Id. at 6.] After approaching
      the vehicle, Trooper Shiner observed several “open and unopened
      cigar wrappers indicative of marijuana.” [N.T., 6/9/21, at 12.]
      The trooper also noted that [Appellant’s] eyes were bloodshot and
      glassy, and there was an “odor of raw marijuana emanating from
      his person.” [Id. at 6.] [Appellant] admitted to the trooper that
      he had smoked marijuana prior to going to work early in the
      morning. [Id. at 14.] Trooper Shiner had [Appellant] complete
      several Standardized Field Sobriety Tests, which [Appellant] failed
      by exhibiting signs indicative of marijuana consumption. [Id. at
      13-14.] At this time, [Appellant] was arrested and searched
      incident to arrest, and the trooper observed a small piece of
      marijuana near [Appellant’s] mouth.              Upon questioning,
      [Appellant] stated that he consumed the raw marijuana prior to
      the traffic stop. [Id. at 14. Appellant] subsequently submitted to
      a blood test, which yielded positive results for THC. [Id. at 15.]

Trial Court Opinion, 11/17/21, at 2-3 (footnotes omitted, citations moved to

body).

      On May 26, 2021, Appellant filed a motion to suppress evidence seized

during the traffic stop.   Appellant argued “police unlawfully stopped him

without reasonable suspicion and no exception applies under Article I, Section

8, of the Pennsylvania Constitution or the Fourth Amendment to the United

States Constitution.”   Motion to Suppress, 5/26/21, ¶ 5.        The trial court

conducted an evidentiary hearing on June 3, 2021, and thereafter denied

Appellant’s motion. Trial Court Order, 6/9/21.

      Following a stipulated bench trial, the trial court convicted Appellant of

the aforementioned offenses. For DUI (Controlled Substance or Metabolite),

the trial court sentenced Appellant to 10 days on electronic home monitoring,




                                      -2-
J-A18030-22


six months’ probation, and a $1,000 fine.      The court imposed no further

penalties on the remaining convictions.

      On July 1, 2021, the trial court granted Appellant permission to file a

nunc pro tunc post-sentence motion. Appellant filed a post-sentence motion,

which the trial court denied on July 14, 2021. Trial Court Order, 7/14/21.

Appellant then filed a timely notice of appeal. Both Appellant and the trial

court have complied with Pa.R.A.P. 1925.

      Appellant presents the following issue for our review:

      Whether the trial court erred in denying [Appellant’s] motion to
      suppress, where the trooper’s suppression hearing testimony
      failed to establish that he had the requisite quantum of cause to
      stop [Appellant’s] vehicle for a suspected violation of the window
      tint statute, 75 Pa.C.S.A. § 4524(e)(1)?

Appellant’s Brief at 6.

      Preliminarily,

      [a]n appellate court’s standard of review in addressing a challenge
      to the denial of a suppression motion is limited to determining
      whether the suppression court’s factual findings are supported by
      the record and whether the legal conclusions drawn from those
      facts are correct. Because the Commonwealth prevailed before
      the suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, the appellate court is bound by those
      findings and may reverse only if the court’s legal conclusions are
      erroneous. Where the appeal of the determination of the
      suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to plenary review.


                                     -3-
J-A18030-22


Commonwealth v. Prizzia, 260 A.3d 263, 266 (Pa. Super. 2021) (citation

omitted).

      It is undisputed Trooper Shiner stopped Appellant’s vehicle for a sun

screening violation under 75 Pa.C.S.A. § 4524(e)(1).           Section 4524(e)

provides, in relevant part:

      (1) No person shall drive any motor vehicle with any sun screening
      device or other material which does not permit a person to see or
      view the inside of the vehicle through the windshield, side wing or
      side window of the vehicle.

      (2) This subsection does not apply to:

            (i) A vehicle which is equipped with tinted windows of the type
            and specification that were installed by the manufacturer of
            the vehicle or to any hearse, ambulance, government vehicle
            or any other vehicle for which a currently valid certificate of
            exemption has been issued in accordance with regulations
            adopted by the department.

            (ii) A vehicle which is equipped with tinted windows, sun
            screening devices or other materials which comply with all
            applicable Federal regulations and for which a currently valid
            certificate of exemption for medical reasons has been issued
            in accordance with regulations adopted by the department.

75 Pa.C.S.A. § 4524(e)(1), (e)(2)(i)-(ii).

      Appellant claims the trial court erred in denying his suppression motion

because Trooper Shiner’s testimony did not support a finding of probable

cause to justify a traffic stop under Section 4524(e)(1). Appellant’s Brief at

13. In support, Appellant relies on this Court’s decision in Prizzia, supra.

Appellant argues that in Prizzia,

      the facts demonstrated [the trooper] could discern, from his initial
      observation of Appellant’s vehicle, that [the driver’s] window tint

                                       -4-
J-A18030-22


      violated section 4524(e)(1) because the trooper could not see into
      [the] car. [The trooper] did not state that his stopping Appellant’s
      vehicle served any investigable purpose. Thus, he was required
      to possess probable cause to conduct the traffic stop for the
      section 4524(e)(1) violation.” [Prizzia, 260 A.3d] at 269.

Appellant’s Brief at 17. Appellant claims that Trooper Shiner’s testimony in

the instant case is substantially similar to the trooper’s testimony in Prizzia.

Id. at 21-22.    Applying Prizzia, Appellant argues the trial court erred in

applying a reasonable suspicion standard to the traffic stop. Id. at 21.

      Appellant further argues that Trooper Shiner failed to establish probable

cause to justify the traffic stop. Id. at 24. According to Appellant, Trooper

Shiner established only that it was difficult for him to see inside of the vehicle

prior to the traffic stop. Id. at 23-24. Upon careful review, we conclude the

trial court applied the appropriate reasonable suspicion standard in denying

Appellant’s suppression motion.

      The Pennsylvania legislature has codified the level of suspicion a

police officer must possess before initiating a traffic stop:

      Authority of police officer.—Whenever a police officer is
      engaged in a systematic program of checking vehicles or drivers
      or has reasonable suspicion that a violation of this title is
      occurring or has occurred, he may stop a vehicle, upon request
      or signal, for the purpose of checking the vehicle’s registration,
      proof of financial responsibility, vehicle identification number or
      engine number or the driver’s license, or to secure such other
      information as the officer may reasonably believe to be necessary
      to enforce the provisions of this title.

75 Pa.C.S.A. § 6308(b) (emphasis added).             However, this Court has

recognized that a traffic stop based on reasonable suspicion must serve an


                                      -5-
J-A18030-22


investigatory purpose, while a stop based on an observed Vehicle Code

violation or “non-investigable offense” must be supported by probable

cause. Commonwealth v. Harris, 176 A.3d 1009, 1019 (Pa. Super. 2017).

     In Prizzia, this Court addressed the validity a traffic stop for a sun

screening prohibited violation. We stated:

     [I]n our view, the appropriate quantum of cause necessary to
     validate a traffic stop based on a violation of section 4524(e)(1)
     is dependent on the specific facts of each case.            In some
     situations, … a probable cause standard will apply because the
     officer’s testimony establishes that a window-tint violation was
     immediately apparent to the officer, and no further investigatory
     purpose was served by the traffic stop. In other cases …, a
     reasonable suspicion standard could apply because the officer’s
     testimony demonstrates that he or she stopped the vehicle to get
     a closer and/or unobstructed view of the windows, in further
     investigation of whether the tint violates section 4524(e)(1).
     Accordingly, our decision today should not be read as precluding
     application of a reasonable suspicion standard to a stop for a
     window-tint violation, if the specific facts of the case demonstrate
     that an investigatory purpose was served by the stop.

Prizzia, 260 A.3d at 269 n.2.

     Contrary to Appellant’s claim, the circumstances presented in Prizzia,

which compelled application of a probable cause standard, are distinguishable

from those presented in the instant case. In Prizzia,

     [w]hile on patrol, [Pennsylvania State Trooper Anthony Spegar]
     observed a vehicle on the road with windows tinted to the degree
     that [he] could not see the operator inside the vehicle. Trooper
     Spegar testified that prior to initiating a traffic stop, he
     followed [the appellant’s] white Scion TC for a period of
     time and at no distance could he see through the side,
     front, [or] passenger windows.           Trooper Spegar further
     testified that in his experience as a Pennsylvania State Trooper,
     he is aware that at the distances from which he observed [the
     appellant’s] vehicle prior to conducting a traffic stop,

                                    -6-
J-A18030-22


      manufacturer-installed tint would not render the windows too dark
      to see through. Based on his observations, Trooper Spegar
      conducted a traffic stop of [the appellant’s] vehicle based on illegal
      window tint.

Prizzia, 260 A.3d at 265 (emphasis added; citations and quotation marks

omitted).   We applied a probable-cause standard and concluded Trooper

Spegar had probable cause to stop the appellant’s vehicle:

      Trooper Spegar testified that the windows on [the appellant’s]
      vehicle were so darkly tinted that he could not see inside. This
      testimony was corroborated by still photographs entered into
      evidence at the suppression hearing, which showed that “at
      certain angles, the side panel windows on [Appellant’s] car [were],
      indeed, darkly tinted to a degree that seeing through [the] same
      [was] difficult, if not impossible.” Trooper Spegar’s testimony,
      and the corroborating evidence, demonstrated that the trooper
      could not see through [the appellant’s] windows, thus establishing
      probable cause to stop her vehicle for a violation of section
      4524(e)(1).

Id. at 269-70 (citations omitted).

      Here, by contrast, the circumstances warranted application of a

reasonable suspicion standard. At the suppression hearing, Trooper Shiner

testified that at 9:50 a.m. on March 4, 2020, he parked his vehicle at a

crossover to observe southbound traffic on Interstate 279. N.T., 6/3/20, at

4-5. Trooper Shiner parked perpendicular to the interstate, with the front of

the police vehicle “facing the two lanes of traffic[.]” Id. at 5. As Appellant’s

Chevrolet Impala drove past, Trooper Shiner observed the vehicle’s front

windshield, driver’s window and left passenger window.         Id.   According to

Trooper Shiner,




                                      -7-
J-A18030-22


       [a]s the vehicle passed my location, I observed the vehicle to have
       not [sic] factory window tint dark enough where I was unable to
       see any occupants within the vehicle as it passed my location.

Id. Unlike the trooper in Prizzia, Trooper Shiner did not follow the vehicle

for further investigation prior to the traffic stop.

       Our review further discloses that Trooper Shiner’s traffic stop served a

valid investigatory purpose. Trooper Shiner testified:

       As I approached the vehicle, I was still able to ascertain that
       the window tint was still dark enough I was unable to
       observe anybody inside, at which point [Appellant] did roll
       down his driver’s side window at which time I engaged him in
       conversation.

Id. (emphasis added).          Based on the foregoing, the trial court properly

concluded:

       For these specific and articulable reasons, Trooper Shiner had
       reasonable suspicion to believe that a violation of the Motor
       Vehicle Code was occurring. In turn, he was permitted to initiate
       a traffic stop under 75 Pa.C.S.A. § 6308(b) to investigate. Based
       on the evidence and testimony presented, Trooper Shiner acted
       properly when he briefly detained [Appellant] for the purposes of
       investigating the possible violation of the Motor Vehicle Code.

Trial Court Opinion, 11/17/21, at 4. Under these circumstances, we discern

no error in the trial court’s application of a reasonable suspicion standard, and

its conclusion that the Commonwealth established reasonable suspicion of a

window tint violation.2 Prizzia, supra.

____________________________________________


2 Even applying a probable cause standard, we would reach the same
conclusion as this Court in Prizzia. Trooper Shiner testified that because of
the sun screening, he could not see the vehicle’s occupants as it drove past.



                                           -8-
J-A18030-22


       Appellant    further    asserts    this   Court   wrongly   decided   Prizzia.

Appellant’s Brief at 18. Appellant challenges Prizzia’s holding that the cause

necessary to support a traffic stop under Section 4524(e)(1) “can be either

probable cause or reasonable suspicion, depending on the facts and

circumstances of each particular case.”           Id.    According to Appellant, the

statutory exceptions to the window-tint restriction require an officer to

conduct an investigation upon stopping the vehicle. Id. at 19-20. Appellant

posits: “[T]here is always something for the police officer to investigate –

i.e., whether the exemption applies to the vehicle that she just stopped.” Id.

at 20 (emphasis in original). We disagree.

       We recently reiterated that both “this Court and the trial court

are bound by ‘existing [Superior Court] precedent[.]’” Smith v. A.O. Smith

Corp., 270 A.3d 1185, 1194 (Pa. Super. 2022); see also Commonwealth

v. May, 271 A.3d 475, 482 (Pa. Super. 2022) (“This panel is bound by existing

precedent and, therefore, lacks the authority to overturn another panel

decision.”).    Accordingly, we are not persuaded by Appellant's argument

that Prizzia was wrongly decided.

       Further, we have held that the Section 4524(e)(1) exceptions function

as affirmative defenses to criminal culpability, which the defendant may


____________________________________________


N.T., 6/3/20, at 5. Trooper Shiner’s observation established probable cause
of a violation of the sun screening statute, as the sun screening on Appellant’s
windows prevented him from seeing the occupants of the vehicle. See
Prizzia, 260 A.3d at 269-70.

                                           -9-
J-A18030-22


choose to raise at trial. Commonwealth v. Rodriguez, 81 A.3d 103, 106

(Pa. Super. 2013). Therefore, an officer who observes a window-tint violation

under Section 4524(e)(1) has no burden to confirm the inapplicability of a

Section (e)(2) exception. Id.; see also May, supra. Applying Rodgriguez,

an investigation is not always necessary to determine a violation of Section

4524(e)(1).

     For the foregoing reasons, we cannot grant Appellant relief.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2022




                                   - 10 -